TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00441-CV



           Youth Empowerment Services, Inc. d/b/a Higgs Carter King Gifted and
                        Talented Charter Academy, Appellant

                                                v.

      Texas Education Agency, and Michael Williams, in his Official Capacity as the
                        Commissioner of Education, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-15-001 090, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Youth Empowerment Services, Inc. d/b/a Higgs Carter King Gifted

and Talented Charter Academy has filed an unopposed motion to dismiss this appeal. We grant

appellant’s motion and dismiss the appeal.1



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed

Filed: September 16, 2015


       1
           See Tex. R. App. P. 42.1(a)(1).